Citation Nr: 1046160	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar above the 
right eyebrow.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of traumatic brain injury (TBI) with chronic headaches.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979 and 
on active duty for training, which included a period in June 
1985, during which time he sustained a head injury, resulting in 
the disabilities at issue.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran's claim was previously before the Board and remanded 
in June 2009.  As the additional development indicated by the 
Board has been completed, the Veteran's claims are properly 
before the Board at this time.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's scar above the right eyebrow measures 2.0 cm by 
0.2 cm, is nontender, nonadherent, stable, neither elevated nor 
depressed, and causes no functional impairment.

2.  Prior to October 23, 2008, residuals of TBI were productive 
of subjective symptoms only, including headaches, but no multi-
infarct dementia.

3.  Since October 23, 2008, residuals of TBI have been productive 
of cognitive impairment and subjective symptoms that include 
headaches, short-term memory loss, dizziness, and trouble 
sleeping.

4.  Since October 23, 2008, any emotional or behavioral 
dysfunction has been attributed to a mental disorder that is not 
related to the Veteran's TBI.

5.  Since October 23, 2008, the Veteran's right supraorbital 
neuralgia is manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a scar above the 
right eyebrow are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-05 (effective 
prior to and from October 23, 2008.)

2.  Prior to October 23, 2008, the criteria for a rating in 
excess of 10 percent for residuals of TBI with chronic headaches 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.124a, Diagnostic Code 8045-9304 (in effect prior to 
October 23, 2008).

3.  From October 23, 2008, the criteria for a rating in excess of 
10 percent for residuals of TBI, to include cognitive impairment 
with subjective symptoms including chronic headaches are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8045 (effective from October 23, 2008).

4.  From October 23, 2008, the criteria for a separate rating of 
10 percent for right supraorbital neuralgia, residual of TBI are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8405 (effective from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA-
compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction).  Id.; Pelegrini, 18 Vet. App. 
at 112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a July 2004 letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate his increased rating claims, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  A June 
2009 letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  That 
letter also provided the Veteran with the rating criteria 
applicable to his claims.  Thereafter, the May 2010 supplemental 
statement of the case reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records and the 
reports of October 2004 and October 2009 VA examinations.  The 
Board finds that no additional RO action to further develop the 
record is warranted.  Therefore, the Board finds that the duties 
to notify and assist have been met, and the Veteran's claims may 
be adjudicated at this time. 

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been 
granted, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 
505 (2008).  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 (2010).

The Board observes that the criteria relating to scars and TBI 
were amended effective October 23, 2008.  The Veteran has 
requested review of both of his disabilities under the revised 
criteria.  As such, the Veteran is entitled to evaluation under 
both amended versions, as well as the pre-2008 revision versions.  
However, the effective date based upon a liberalizing law or VA 
issue may be no earlier than the date of the change in the law. 
38 U.S.C.A. § 5110.


Scar

The Veteran's scar above the right eyebrow is rated 
noncompensable under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Prior to October 23, 2008, Diagnostic Code 7800 provided for 
ratings based on disfigurement of the head, face, or neck.  A 10 
percent rating is warranted with one characteristic of 
disfigurement.  A 30 percent rating is warranted with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement.  Higher ratings are 
available for involvement of more featers or the presence of 
additional characteristics of disfigurement.  38 C.F.R. 
§ 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Note 1 indicates that the eight characteristics of disfigurement 
are a scar 5 or more inches (13 or more cm.) in length, scar at 
least one-quarter inch (0.6 cm.) wide at widest part, surface 
contour of scar elevated or depressed on palpation, scar adherent 
to underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.), underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.), and skin 
indurated and inflexible in an area exceeding six square inches 
(39 sq. cm).

Prior to October 23, 2008, Diagnostic Code 7803 provides a 10 
percent rating for scars, superficial, unstable.  Note 1 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  Note 2 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.

Prior to October 23, 2008, Diagnostic Code 7804 provides a 10 
percent rating for scars, superficial, painful on examination.

Prior to October 23, 2008, Diagnostic Code 7805 provides that 
other scars should be rated on the limitation of function of the 
affected part.

Effective October 23, 2008, Diagnostic Code 7800 provides the 
same rating criteria as that in effect prior to October 23, 2008, 
for burn scar(s) of the head, face, or neck; scar(s) of the head, 
face, or neck due to other causes; or other disfigurement of the 
head, face, or neck.  Note 4, effective October 23, 2008, 
indicates that the rater is to separately evaluate disabling 
effects other than disfigurement that are associated with 
individual scar(s) of the head, face, or neck, such as pain, 
instability, and residuals of associated muscle or nerve injury, 
under the appropriate diagnostic code(s) and apply 38 C.F.R. 
§ 4.25 to combine the evaluation(s) with the evaluation assigned 
under this diagnostic code.

Effective October 23, 2008, Diagnostic Code 7804 indicates that 
scar(s), unstable or painful, warrant a 10 percent rating for one 
or two scars and higher evaluations for more scars.

Effective October 23, 2008, Diagnostic Code 7805 states that, for 
scars, other (including linear scars) and other effects of scars 
evaluated under diagnostic codes 7800, 7801, 7802, and 7804, 
evaluate any disabling effect(s) not considered in a rating 
provided under diagnostic codes 7800-04 under an appropriate 
diagnostic code.

In October 2004, the Veteran underwent VA examination for scars.  
He complained of numbness in his right forehead.  On examination, 
the Veteran had a 2 by 0.2 cm linear scar on his right eyebrow.  
There did not appear to be any tenderness at the site of the scar 
or adherence to the underlying tissue.  The scar appeared to be 
without any atrophy or instability causing any ulceration.  There 
was no elevation or depression, and it appeared to be 
superficial.  However, there were palpable bony irregularities on 
the superior orbit.  The scar did not appear to be hyper- or 
hypo-pigmented.  There was no gross distortion or asymmetryr.  
There was no induration or limitation of range of motion caused 
by the scar.  The diagnosis was scar caused by a skull fracture 
with subsequent surgical repair without any subsequent problems 
at the site of the scar.  There was also numbness on the right 
forehead after surgery.

In October 2009, the Veteran underwent VA examination for scars.  
The Veteran complained of pain and denied skin breakdown or any 
other symptoms.  The scar was located above the Veteran's right 
eyebrow and measured 0.2 cm by 2 cm.  It was linear.  There was 
no pain on palpation, instability, or loss of function due to the 
scar.  There was no adherence to underlying tissue, soft tissue 
damage, tissue loss, elevation, depression, abnormal texture, 
induration, inflexibility, or abnormal coloring.  There was no 
disfigurement or asymmetry of the head, face, or neck.  There was 
no significant effect on the Veteran's occupation or daily 
activities.

Based upon the evidence of record, the Board finds that a 
compensable rating is not warranted for the Veteran's scar under 
the old or revised criteria.  While the scar is on the Veteran's 
face, throughout the appeal period, there is no evidence that the 
scar is manifested by any of the characteristics of disfigurement 
associated with Diagnostic Code 7800, either before or after 
October 23, 2008.  There is also no evidence of any tissue loss, 
distortion, or asymmetry of features.  The VA examination reports 
specifically indicate that such characteristics are not present.

Furthermore, the VA examination reports indicate that the 
Veteran's scar was not unstable or painful.  While the October 
2009 VA examination report indicates that the Veteran complained 
of pain, there is no evidence that he complained of pain 
associated with his scar.  Additionally, the examiner later 
indicated that there was no pain on palpation of the scar.  
Finally, there is no evidence that the Veteran's scar causes any 
functional impairment that should be rated separately.

It is noted that the Board's previous remand instructed that 
photographs taken during the Veteran's October 2004 VA 
examination should be obtained.  They have not been.  However, 
the Board finds that the Veteran's scar has been described with 
such specificity that review of such photographs is not 
necessary.  The Veteran has not disputed any of the 
manifestations of his scar noted in either of the VA examination 
reports, and the Board finds that a review of these photographs 
is not necessary to establishing the current level of severity of 
the Veteran's disability.

Furthermore, while the October 2004 VA examination report 
indicated that there may be bony abnormalities of the superior 
orbit, the Veteran's disability of the supraorbital nerve, to 
include the Veteran's complaints of numbness on the right side of 
his face, will be discussed and rated below.

TBI

The Veteran's residuals of a skull fracture with chronic 
headaches is rated 10 percent disabling under the criteria of 
38 C.F.R. § 4.124a, Diagnostic Code 8045-9304.

Prior to October 23, 2008, Diagnostic Code 8045 provided that, 
for brain disease due to trauma, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
diagnostic code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma.

38 C.F.R. § 4.130, Diagnostic Code 9304, provides rating for 
dementia due to head trauma.

Effective October 23, 2008, residuals of TBI, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, are to be rated as follows.

There are three main areas of dysfunction that may result from 
TBI and have profound effects on functioning: cognitive (which is 
common in varying degrees after TBI), emotional/behavioral, and 
physical.  Each of these areas of dysfunction may require 
evaluation.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule 
of ratings--mental disorders) when there is a diagnosis of a 
mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on 
the following list, under an appropriate diagnostic code: Motor 
and sensory dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; loss of sense 
of smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, including 
aphasia and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic 
nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under § 4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The 
table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" contains 10 important 
facets of TBI related to cognitive impairment and subjective 
symptoms.  It provides criteria for levels of impairment for each 
facet, as appropriate, ranging from 0 to 3, and a 5th level, the 
highest level of impairment, labeled "total."  However, not 
every facet has every level of severity.  The Consciousness 
facet, for example, does not provide for an impairment level 
other than "total," since any level of impaired consciousness 
would be totally disabling.  Assign a 100- percent evaluation if 
"total" is the level of evaluation for one or more facets.  If 
no facet is evaluated as "total," assign the overall percentage 
evaluation based on the level of the highest facet as follows: 0 
= 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  
For example, assign a 70 percent evaluation if 3 is the highest 
level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions 
evaluated under the table titled "Evaluation Of Cognitive 
Impairment And Other Residuals Of TBI Not Otherwise Classified" 
with manifestations of a comorbid mental or neurologic or other 
physical disorder that can be separately evaluated under another 
diagnostic code.  In such cases, do not assign more than one 
evaluation based on the same manifestations.  If the 
manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions.  However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which 
refers to basic self-care and includes bathing or showering, 
dressing, eating, getting in or out of bed or a chair, and using 
the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, 
which may appear in medical records, refer to a classification of 
TBI made at, or close to, the time of injury rather than to the 
current level of functioning.  This classification does not 
affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 8045, 
irrespective of whether his or her disability has worsened since 
the last review.  VA will review that veteran's disability rating 
to determine whether the veteran may be entitled to a higher 
disability rating under diagnostic code 8045.  A request for 
review pursuant to this note will be treated as a claim for an 
increased rating for purposes of determining the effective date 
of an increased rating awarded as a result of such review; 
however, in no case will the award be effective before October 
23, 2008.  For the purposes of determining the effective date of 
an increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (effective October 23, 2008).

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER 
RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for 
Subjective Symptom Facets of cognitive impairment and other 
residuals of TBI not otherwise classified, a level of impairment 
of:

0 (0 percent) is provided for subjective symptoms that do not 
interfere with work; instrumental activities of daily living; or 
work, family, or other close relationships.  Examples are: mild 
or occasional headaches, mild anxiety;

1 (10 percent) is provided for three or more subjective symptoms 
that mildly interfere with work; instrumental activities of daily 
living; or work, family, or other close relationships.  Examples 
of findings that might be seen at this level of impairment are: 
intermittent dizziness, daily mild to moderate headaches, 
tinnitus, frequent insomnia, hypersensitivity to sound, 
hypersensitivity to light;

2 (40 percent) is provided for three or more subjective symptoms 
that moderately interfere with work; instrumental activities of 
daily living; or work, family, or other close relationships.  
Examples of findings that might be seen at this level of 
impairment are: marked fatigability, blurred or double vision, 
headaches requiring rest periods during most days.

In October 2004, the Veteran underwent VA examination for the 
brain cord.  The examiner noted that apparently the supraorbital 
nerve was injured, and the Veteran underwent a procedure to 
release his nerve from the fracture.  He stated that his 
headaches occurred daily and rated them 10/10.  The Veteran took 
medication for his headaches.  The Veteran denied seizures.  His 
complaints included poor vision, symptoms in his lower 
extremities and feet, and generalized fatigue.

On examination, the Veteran had a normal gait and was pleasant.  
The cranial nerve examination was performed and revealed equal 
and reactive pupils to light and full extraocular eye movements.  
There was no deficit to visual field testing.  He had a 
symmetrically moving face.  Finger rub was heard bilaterally.  
The palate and tongue were symmetrical.  He complained of 
decreased sensation in the entire right side of his body and 
face, neck, the top of his head, his extremities, and his trunk.  
This was to light touch and pinprick.  Motor examination revealed 
full strength, no pronator drift in all extremities.  Deep tendon 
reflexes were 1+ in both upper extremities and 2+ in both lower 
extremities.  There was no deficit of cerebellar function.  X-
rays revealed no evidence of a fracture even with detailed view 
of both orbits.  There may be a healed fracture in the superior 
medial right orbital wall.

The examiner opined that the Veteran most likely had a very minor 
skull fracture, and there is little to no evidence of any 
residual skull fracture on the x-ray.  The examiner doubted that 
the headaches were related to his TBI.  However, it sounded as if 
he did have some pathology of the supraorbital nerve on the right 
hand side, which most likely contributes to his headaches.  He 
demonstrated functional overlay with complaints of right-sided 
decreased sensation throughout his body.  The examiner saw no 
evidence of traumatic brain disease.  Neurologically, the Veteran 
is intact other than the sensory complaints.  The examiner 
believed this was a very minor problem for the Veteran, which 
contributed minimally to his headaches.

During his October 2004 VA examination for scars, the Veteran 
complained of memory loss and slurring of his speech.

An October 2004 VA treatment record shows that the Veteran 
complained of headaches, for which he was on medication.

A July 2005 VA outpatient treatment record shows that the Veteran 
complained of feelings of losing control, impending doom, 
difficulty catching his breath, increased vital signs and chest 
pain, and an increase in nervousness.  Defining characteristics 
include elevated respiration, insomnia, restlessness, 
apprehension, nervousness, tension, inability to concentrate, 
orientation to past, blocking of thoughts, and hyper-
attentiveness.  The Veteran's anxiety was noted.

August 2007 VA outpatient records show the Veteran complained of 
headaches.

February and March 2009 VA treatment records show that the 
Veteran complained of a seven-day history of occasional 
palpitations with dizziness.

In a March 2009 written statement, the Veteran complained of 
difficulty spelling and reading and loss of sleep.

In October 2009, the Veteran underwent VA examination for 
traumatic brain injury.  He complained of loss of sleep, 
nightmares about his injury, ear aches, headaches, and body 
aches.  He reported a psychiatric admission in the 1990s for 
depression with suicidal thoughts.  He believed he had been 
diagnosed with schizophrenia.  He currently felt depressed but 
denied suicidal thoughts, plan, intention, or attempts.  He 
endorsed racing thoughts, impulsivity, low energy, and mood 
swings.  The Veteran complained of constant headaches since his 
head injury.  He was currently homeless and living at a facility.  
He last worked a year ago as a welder and says he was terminated 
due to problems with his medication.

On objective psychiatric evaluation, the Veteran's grooming and 
hygiene were normal.  He was cooperative, and his speech and 
language were normal.  The Veteran's mood was irritable.  He 
affect was congruent with his mood.  His thought content and 
progression was tangential.  The Veteran heard beeping sounds in 
his ear but no voices.  He was alert and oriented.  The Veteran's 
recent memory was forgetful on a daily basis, and his remote 
memory was normal.  His attention span was limited.  The 
Veteran's concentration was brief, and he could not remember 
written materials.  His insight and judgment was poor.

The examiner indicated that the Veteran appeared to have some 
cognitive impairment as evidenced by reports of decreased memory, 
concentration issues, and attention deficits.  He complained of 
buzzing in his ears and continual headaches.  His psychiatric 
Axis I diagnoses were depression, rule out mood disorder related 
to substance abuse, TBI, and alcohol dependence in remission.  On 
examination for substance abuse, the Veteran reported use of 
marijuana, alcohol, and cocaine.  He indicated that he currently 
experienced no pain.

The Veteran's claims file was reviewed.  The examiner indicated 
that, unless otherwise documented, all positive symptoms were 
stable.  The condition had stabilized.  The examiner indicated 
that there was no history of seizure, autonomic dysfunction, 
numbness, paresthesias or other sensory changes, weakness or 
paralysis, mobility problems, malaise, hypersensitivity to light 
or sound, vision problems, speech or swallowing difficulty, 
decreased sense of taste or smell, endocrine dysfunction, or 
cranial nerve dysfunction.

The Veteran described daily, constant, holocranial, throbbing 
pressure pain.  There was no nausea or photophobia.  He had 
occasional phonophobia.  He described daily dizziness and 
vertigo.  He staggered a lot and felt off balance.  The Veteran 
was ambulatory without any assistive device.  He complained of 
sleep disturbance, fatigue, depression, and anxiety.  He reported 
severe memory impairment and cognitive symptoms including 
decreased attention, difficulty concentrating, difficulty with 
executive functions (speed of information processing, goal 
setting, planning, organizing, prioritizing, etc.), irritability, 
and anger.  Reflexes were hypoactive.  Sensory examination was 
normal.  Motor examination was normal.  There were no findings of 
autonomic nervous system impairment, imbalance or tremors, muscle 
atrophy or loss of muscle tone, spasticity or rigidity, 
fasciculations, cranial nerve dysfunction, endocrine dysfunction, 
skin breakdown, or vision problems.  The Veteran's gait was 
antalgic, and he was depressed and anxious.

With regard to memory, the Veteran complained of mild memory 
loss, attention, concentration, and executive functions without 
objective evidence on testing.  Judgment, social interaction, 
orientation, motor activity, and visual spatial orientation were 
normal.  The Veteran could communicate and comprehend spoken and 
written language.  Consciousness was normal.

On neuropsychological testing, the Veteran performed poorly on a 
majority of the tests.  He displayed adequate but inconsistent 
verbal fluency skills, and his ability to reason was relatively 
intact.  His attentional capacity was negatively affected by his 
failure to try his best but generally appeared adequate.

The diagnoses were TBI, chronic daily headaches secondary to TBI, 
and right supraorbital neuralgia secondary to TBI.  The 
disability's impact on occupational activities included memory 
loss, decreased concentration, poor social interactions, and 
pain, resulting in increased absenteeism.  The examiner indicated 
that any emotion or behavior signs and symptoms are part of a 
mental disorder and do not represent residuals of TBI.  The 
examiner opined that the Veteran's TBI should not preclude light 
duty or sedentary employment.  Strenuous physical employment was 
limited since the headaches might get worse with significant 
physical work.

Under the criteria in effect prior to October 23, 2008, the Board 
finds that a rating in excess of 10 percent is not warranted.  
Under those criteria, neurological disabilities, including facial 
nerve paralysis, are to be rated under the Diagnostic Code 
specifically dealing with that disability.  The evidence shows 
that the Veteran was diagnosed with right supraorbital neuralgia, 
secondary to TBI, in October 2009.  The evidence beginning in 
October 2004 shows that the Veteran reported having symptoms of 
numbness in the right side of his face.  As such, the Board finds 
that the evidence supports a finding that the Veteran had 
neuralgia of the right supraorbital nerve throughout the appeal 
period.

Under Diagnostic Code 8405, neuralgia of the fifth (trigeminal) 
cranial nerve is rated 10 percent when paralysis is incomplete 
and moderate, 30 percent when paralysis is incomplete and severe, 
and 50 percent when paralysis is complete.  38 C.F.R. § 4.124a, 
Diagnostic Code 8405.  Based on the evidence of record, which 
shows that the Veteran reported numbness in the right side of his 
face, but no associated functional impairment, the Board finds 
that no more than moderate, incomplete paralysis is demonstrated.  
As such, a 10 percent rating would be warranted under Diagnostic 
Code 8045-8405.

However, the Veteran is already rated 10 percent disabled for his 
residuals of a skull fracture with chronic headaches, under 
Diagnostic Code 8045-9304.  The rating criteria specifically 
state that purely subjective complaints are to be rated as 10 
percent disabled and no more under Diagnostic Code 9304.  This 10 
percent rating is not to be combined with any other rating for a 
disability due to brain trauma.  Therefore, the Veteran may not 
receive two 10 percent ratings under the criteria in effect prior 
to October 23, 2008.  Moreover, ratings in excess of 10 percent 
under Diagnostic Code 9304 are not warranted in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
Here, there is no evidence of this.

As such, the Board finds that a 10 percent and no higher rating 
can be assigned for the Veteran's residuals of a skull fracture 
with chronic headaches under the criteria in effect prior to 
October 23, 2008.  No neurological disabilities other than right 
supra orbital neuralgia have been diagnosed, and no subjective 
symptoms other than headaches have been attributed to the 
Veteran's TBI.  Therefore, a rating in excess of 10 percent is 
not warranted prior to October 23, 2008.

Pursuant to the rating criteria in effect from October 23, 2008, 
with regard to cognitive impairment, the evaluation assigned is 
based upon the highest level of severity for any facet of 
cognitive impairment and other residuals of TBI not otherwise 
classified as determined on examination.  Only one evaluation is 
assigned for all the applicable facets.  A higher evaluation is 
not warranted unless a higher level of severity for a facet is 
established on examination.  Physical and/or emotional/behavioral 
disabilities found on examination that are determined to be 
residuals of traumatic brain injury are evaluated separately.

A level of severity of "1" has been assigned for the Memory, 
attention, concentration, executive functions facet, indicating 
that an examiner has found evidence such as a complaint of mild 
loss of memory (such as having difficulty following a 
conversation, recalling recent conversations, remembering names 
of new acquaintances, or finding words, or often misplacing 
items), attention, concentration, or executive functions, but 
without objective evidence on testing.  A higher level of 
severity of "2" is not warranted unless an examiner finds 
evidence such as objective evidence on testing of mild impairment 
of memory, attention, concentration, or executive functions 
resulting in mild functional impairment.

A level of severity of "0" has been assigned for the Judgment 
facet, indicating that an examiner has found evidence of normal 
judgment.  A higher level of severity of "1" is not warranted 
unless an examiner finds evidence of mildly impaired judgment, 
including symptoms such as for complex or unfamiliar decisions, 
occasionally unable to identify, understand, and weigh the 
alternatives, understand the consequences of choices, and make a 
reasonable decision.

A level of severity of "0" has been assigned for the Social 
interaction facet, indicating that an examiner has found evidence 
that social interaction is routinely appropriate.  A higher level 
of severity of "1" is not warranted unless an examiner finds 
evidence that social interaction is occasionally inappropriate.

A level of severity of "0" has been assigned for the 
Orientation facet, indicating that an examiner has found evidence 
such as always oriented to person, time, place, and situation.  A 
higher level of severity of "1" is not warranted unless an 
examiner finds evidence such as occasionally disoriented to one 
of the four aspects (person, time, place, situation) of 
orientation.

A level of severity of "0" has been assigned for the Motor 
activity (with intact motor and sensory system) facet, indicating 
that an examiner has found evidence of motor activity normal.  A 
higher level of severity of "1" is not warranted unless an 
examiner finds evidence such as motor activity normal most of the 
time, but mildly slowed at times due to apraxia (inability to 
perform previously learned motor activities, despite normal motor 
function).

A level of severity of "0" has been assigned for the Visual 
spatial orientation facet, indicating that an examiner has found 
evidence of normal.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence such as mildly 
impaired.  Occasionally gets lost in unfamiliar surroundings, has 
difficulty reading maps or following directions.  Is able to use 
assistive devices such as GPS (global positioning system).

A level of severity of "1" has been assigned for the Subjective 
symptoms facet, indicating that an examiner has found evidence of 
three or more subjective symptoms that mildly interfere with 
work; instrumental activities of daily living; or work, family, 
or other close relationships.  Examples of findings that might be 
seen at this level of impairment are: intermittent dizziness, 
daily mild to moderate headaches, tinnitus, frequent insomnia, 
hypersensitivity to sound, hypersensitivity to light.  A higher 
level of severity of "2" is not warranted unless an examiner 
finds evidence of three or more subjective symptoms that 
moderately interfere with work; instrumental activities of daily 
living; or work, family, or other close relationships.  Examples 
of findings that might be seen at this level of impairment are: 
marked fatigability, blurred or double vision, headaches 
requiring rest periods during most days.

A level of severity of "0" has been assigned for the 
Neurobehavioral effects facet, indicating that an examiner has 
found evidence of one or more neurobehavioral effects that do not 
interfere with workplace interaction or social interaction.  
Examples of neurobehavioral effects are: irritability, 
impulsivity, unpredictability, lack of motivation, verbal 
aggression, physical aggression, belligerence, apathy, lack of 
empathy, moodiness, lack of cooperation, inflexibility, and 
impaired awareness of disability.  Any of these effects may range 
from slight to severe, although verbal and physical aggression 
are likely to have a more serious impact on workplace interaction 
and social interaction than some of the other effects.  A higher 
level of severity of "1" is not warranted unless an examiner 
finds evidence of one or more neurobehavioral effects that 
occasionally interfere with workplace interaction, social 
interaction, or both but do not preclude them.

A level of severity of "0" has been assigned for the 
Communication facet, indicating that an examiner has found 
evidence such as able to communicate by spoken and written 
language (expressive communication), and to comprehend spoken and 
written language.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence such as comprehension 
or expression, or both, of either spoken language or written 
language is only occasionally impaired.  Can communicate complex 
ideas.

The levels of severity assigned to each of these facets was 
specifically determined by the examiner that conducted the 
October 2009 VA examination, and there is no other evidence of 
record to suggest that these levels of severity are inconsistent 
with the Veteran's symptomatology.

The evaluation assigned for cognitive impairment and other 
residuals of TBI not otherwise classified is based upon the 
highest level of severity for any facet as determined by 
examination.  Only one evaluation is assigned for all the 
applicable facets.  The evaluation assigned is 10 percent based 
upon the highest severity level of "1," which was assigned for 
the following facets: memory, attention, concentration, executive 
functions; subjective symptoms.

With regard to subjective symptoms, the Board finds that, while 
the Veteran has been diagnosed with chronic daily headaches 
secondary to TBI, he has not been diagnosed with migraine 
headaches.  As such, this is not a distinct diagnosis that may be 
separately evaluated under another diagnostic code.  Therefore, 
the Veteran's subjective symptom of headaches was included in the 
determination that a 10 percent rating is warranted for cognitive 
impairment.

With regard to emotional and behavioral dysfunction, while there 
is a diagnosis of a mental disorder-most recently noted to be 
depression and rule out mood disorder-the VA examination in 
October 2009 indicated that any emotion or behavior signs and 
symptoms identified are part of a mental disorder and do not 
represent residuals of TBI.  As such, evaluation for 
emotional/behavioral dysfunction under 38 C.F.R. § 4.130 for 
mental disorders is not appropriate here.  There is no other 
competent evidence of record suggesting that the Veteran's 
emotional or behavioral symptoms or psychiatric diagnoses are 
related to his TBI.

To the extent that the Veteran contends that all of these emotion 
and behavior symptoms are related to his TBI, the Board finds 
that he does not have the requisite medical training or knowledge 
to provide a competent opinion as to the etiology of his 
symptomatology.  A competent determination on this particular 
issue cannot be provided by a layperson, since this is a finding 
that is not easily observable and requires specialized knowledge.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Finally, with regard to physical dysfunction, the Board finds 
that a separate 10 percent rating is warranted under Diagnostic 
Code 8405 for the diagnosed right supraorbital neuralgia, which 
has been found to be secondary to the Veteran's TBI.  To this 
extent, the Veteran's claim is granted, effective October 23, 
2008.  Specifically, as noted above, the Board finds that 
moderate incomplete paralysis of the fifth (trigeminal) cranial 
nerve is shown to be present.  However, since the Veteran has not 
demonstrated any functional impairment due to this disability, 
the Board finds that it is not severe incomplete paralysis.  
There are no other physical or neurological manifestations or 
disabilities that have been shown to be secondary to the 
Veteran's TBI.

Conclusion

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's scar of the right 
eyebrow, pursuant to Hart, and that the claim for a higher rating 
must be denied.  While the Board has resolved reasonable doubt 
the Veteran's favor in assigning a separate 10 percent rating 
from October 23, 2008, for right supraorbital neuralgia as a 
residual of TBI, the Board also finds that the preponderance of 
the evidence is against assignment of a rating greater than 10 
percent prior to October 23, 2008.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Here, the manifestations of the Veteran's scar and residuals of 
TBI are consistent with the schedular criteria, and there is no 
objective evidence that the manifestations of his disabilities 
are unusual or exceptional.  In sum, there is no indication that 
the average industrial impairment from the Veteran's service-
connected disabilities would be in excess of that contemplated by 
the evaluations currently assigned.  Therefore, referral of this 
case for extraschedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

A compensable evaluation for a scar above the right eyebrow is 
denied.

An evaluation in excess of 10 percent for residuals of TBI, with 
chronic headaches, prior to October 23, 2008, is denied.

An evaluation in excess of 10 percent for residuals of TBI, to 
include cognitive impairment with subjective symptoms including 
chronic headaches, from October 23, 2008, is denied.

A separate evaluation of 10 percent for right supraorbital 
neuralgia, residual of TBI is granted, from October 23, 2008, 
subject to the laws and regulations governing the payment of VA 
benefits.




REMAND

The remaining issue on appeal is entitlement to a TDIU rating.  
The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board observes that a request for a TDIU rating, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, when a TDIU rating is raised during the appeal of 
a rating for a disability, it is part of the claim for benefits 
of the underlying disability.  Id at 454.  In a March 2009 
written statement, the Veteran indicated that the conditions 
resulting from his head injury, which included difficulty with 
spelling and reading, extreme headaches, and loss of sleep, 
prevented him from holding a position in his profession.  The 
October 2009 VA examination report indicates that the Veteran 
stopped working approximately one year ago.  He stated that he 
was terminated because he was having too many problems with his 
medication.  The Board finds, therefore, that the record raises 
the issue of a TDIU claim in this matter.

The Board finds that the requirements of VA's duty to notify and 
assist the Veteran with regard to his claim for a TDIU have not 
been met.  38 U.S.C.A. §§ 5103, 5103a; 38 C.F.R. § 3.159.  The 
notice requirements of the VCAA require VA to notify the Veteran 
of what information or evidence is necessary to substantiate the 
claim, including what subset of the necessary information or 
evidence, if any, the claimant is to provide and what subset of 
the necessary information or evidence the VA will attempt to 
obtain.  A review of the claims folder shows that sufficient 
notice has not been sent to the Veteran.  The Veteran has not 
been specifically provided VCAA notice as to his claim for 
entitlement to a TDIU rating.  Thus, on remand the RO should 
provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002) are fully 
complied with and satisfied with respect to 
the issue of entitlement to a TDIU rating.  
The notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date of any increase for the claim on appeal, 
as outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Thereafter, adjudicate the claim for 
entitlement to a TDIU rating.  If any benefit 
sought on appeal is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


